Citation Nr: 1445796	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for chronic adjustment disorder.

3.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to September 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2012 substantive appeal, the Veteran requested a hearing before the Board; in a statement received in December 2012, he withdrew the request.

The matters of the ratings for chronic adjustment disorder and for hypertension are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that he has tinnitus that had its onset in service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears.  Furthermore, based on the evidence of record (documenting service aboard a submarine) it may be conceded that he likely was exposed to hazardous level noise in service.

What remains necessary to substantiate the claim of service connection for tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.  Against the Veteran's claim is the report of a June 2009 VA audiological evaluation, wherein the examiner opined that the Veteran's tinnitus was less likely than not related to service because there were no complaints of tinnitus, hearing loss, or hearing threshold shift noted in the Veteran's service treatment records (STRs).  However, this opinion does not acknowledge the Veteran's lay accounts of tinnitus onset in service and continuity since.  The Board cannot discount such lay evidence of a nexus.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that the competent evidence of record reasonably supports the Veteran's allegation that his tinnitus became manifest in service, and has persisted since.  While there are no complaints of, or treatment for, tinnitus noted in his STRs, the Board observes that ringing or buzzing in the ears, while annoying, might not be a complaint that is readily reported.  As the Board finds no reason to question the credibility of the Veteran's accounts, his statements and testimony are competent evidence to establish that his tinnitus began in service and has been present since.  See Buchanan, 451 F.3d at 1337.  Accordingly, the record reasonably supports the Veteran's claim.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was last afforded VA hypertension and psychiatric evaluations in June 2009.  An August 2012 statement from his prior representative suggests that those disabilities have worsened since they were last evaluated.  In addition, the Veteran reported in his February 2010 notice of disagreement that the VA examiner did not consider treatment records showing higher blood pressure readings and that his current chronic adjustment disorder symptoms are more severe than contemplated by a 10 percent rating.  He is competent to make such observations (as a layperson is capable of describing symptoms).  Accordingly, contemporaneous examinations to ascertain the current severity of his hypertension and chronic adjustment disorder are necessary.

Additionally, the record indicates that the Veteran continues to receive regular VA treatment for hypertension and chronic adjustment disorder.  The most recent VA treatment records associated with the record are dated in February 2012.  Records of treatment for service-connected disabilities are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available). 

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for hypertension and chronic adjustment disorder during the period under consideration, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate medical care provider to determine the current severity of his service-connected hypertension.  The examiner must review the Veteran's claims file in conjunction with the examination.  All findings should be reported in detail (the examiner should identify any medication prescribed for the Veteran's hypertension).  The examiner must explain the rationale for all opinions.

 3.  The AOJ should also arrange for a psychiatric evaluation of the Veteran to determine the current severity of his service-connected chronic adjustment disorder.  The entire record, (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously considered and any increase in the severity of prior noted chronic adjustment disorder symptoms. 

In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 10 percent (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  If a symptom is noted present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


